Citation Nr: 1326751	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  05-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease, status-post bypass graft.

2.  Entitlement to an evaluation in excess of 60 percent for service-connected chronic venous insufficiency of the right leg.  

3.  Entitlement to an evaluation in excess of 40 percent for service-connected chronic venous insufficiency of the left leg.  

4.  Entitlement to an effective date prior to January 3, 2001, for a 60 percent evaluation for service-connected chronic venous insufficiency of the right leg.  

5.  Entitlement to an effective date prior to January 3, 2001, for a 40 percent evaluation for service-connected chronic venous insufficiency of the left leg.




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active military duty from February 1962 to July 1973 and from September 1973 to November 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

On three prior occasions, the Board remanded this matter for additional development in October 2009, June 2011, and December 2012.  On its most recent remand, in December 2012, the Board ordered the agency of original jurisdiction (AOJ) to obtain additional private treatment records from three named sources, and afford the Veteran a VA cardiovascular examination.  Review of the record indicates the private medical records were requested and obtained by VA in December 2012 and January 2013, and the Veteran was afforded a VA cardiovascular examination in February 2013.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On his May 2005 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  That request was subsequently withdrawn by the Veteran in writing in May 2008 prior to any such hearing being held.  

At the time the Veteran's pending claim was received in 2005, he was represented by the Navy Mutual Aid Association.  In a February 2010 statement, however, the Veteran stated he wished to remove this organization as his representative.  He named no other individual or organization as his accredited representative.  As the claimant retains the right to revoke his representative at any time, the February 2010 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2012).  


FINDINGS OF FACT

1.  Prior to February 28, 2013, the Veteran's coronary artery disease, status-post bypass graft, did not result in chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  Effective February 28, 2013, the Veteran's coronary artery disease, status-post bypass graft, results in an estimated workload of between 1-3 METs.  

3.  The Veteran's chronic venous insufficiency of the right leg results in persistent ulceration and edema is not manifested by massive board-like edema.  

4.  The Veteran's chronic venous insufficiency of the left leg results in persistent edema and no more than intermittent ulceration.  

5.  A claim for increased ratings for chronic venous insufficiency of the right and left legs was received by VA on January 3, 2001; no prior increased rating claim for chronic venous insufficiency of either lower extremity remained pending or unadjudicated at that time.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess 60 percent prior to February 28, 2013, for coronary artery disease, status-post bypass graft, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7017 (2012).  

2.  The criteria for a disability rating of 100 percent from February 28, 2013, for coronary artery disease, status-post bypass graft, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7017 (2012).  

3.  The criteria for a disability rating of in excess of 60 percent for chronic venous insufficiency of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, Diagnostic Code 7120 (2012).  

4.  The criteria for a disability rating of in excess of 40 percent for chronic venous insufficiency of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, Diagnostic Code 7120 (2012).  

5.  The criteria for an effective date prior to January 3, 2001, for the grant of a 60 percent disability rating for chronic venous insufficiency of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  

6.  The criteria for an effective date prior to January 3, 2001, for the grant of a 60 percent disability rating for chronic venous insufficiency of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In November 2001, December 2004, May 2005, December 2009, February 2010, March 2010, June 2011, December 2012, January 2013, and February 2013 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, various statements of the case and supplemental statements of the case provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA has also obtained Social Security Administration records associated with the Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations in January 2002, February 2003, July 2010, June 2011, and February 2013.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  As noted above, the Veteran initially requested, and subsequently withdrew his request, for a hearing before a Veterans Law Judge.  

Based on the foregoing, the Board finds that the duties to notify and assist have been satisfied.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  

Next, the Board notes that the Veteran's file is quite voluminous.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Coronary Artery Disease

The Veteran seeks a disability rating in excess of 60 percent for his coronary artery disease, status post coronary artery bypass graft.  He contends this disability has worsened during the appeal period, and an increased rating is therefore warranted.  

The Veteran's coronary artery disease, status post coronary artery bypass graft, is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7017, as 60 percent disabling.  Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, impairment resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2012).  

Upon review of the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 60 percent prior to February 28, 2013.  The Board finds that effective February 28, 2013, a 100 percent schedular rating is warranted.  

Concerning first the period prior to February 28, 2013, the evidence of record does not demonstrate chronic congestive heart failure; a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent during this period.  On VA examination in January 2002, a recent echocardiogram was within normal limits.  A March 2002 X-ray noted the Veteran's heart to be normal in size, without congestion of the pulmonary vasculature or radiographic evidence of acute cardiopulmonary disease.  

On VA examination in February 2003, the Veteran reported angina when he lifted his hands above his head.  An EKG study showed an abnormal, possibly ectopic atrial rhythm.  A history of atrial fibrillation and myocardial infarction were noted, but the Veteran was not noted to be in congestive heart failure.  Neither an estimated workload nor an ejection fraction were not provided at that time.  On VA examination in August 2003, a VA cardiologist noted that even moderate activity would result in angina for the Veteran.  His reduction in functional capacity was not specified in METS, however.  The Veteran was not noted to be in chronic congestive heart failure.  On July 2010 VA examination, the Veteran's estimated workload was between 3-5 METS.  He was not noted to be in chronic congestive heart failure.  On VA examination in June 2011, the examiner indicated that the Veteran was unable to do an exercise stress test in view of his chronic leg problem.  It was indicated that an echocardiogram would be scheduled to evaluate his left ventricular function.  The Veteran's workload was estimated to be less than 4 METS.  At that time, he reported his last episode of congestive heart failure was in 2005, and he has been doing "fairly well" since that time.  

Regarding the Veteran's ejection fraction, the preponderance of the evidence indicates this has been above 30 percent for the majority of the appeals period.  While the Veteran's ejection fraction did dip to below 30 percent for a brief period in late 2004, it returned to greater than 30 percent shortly thereafter, and remained at that level for several years.  On cardiac testing in September 2004, the Veteran's ejection fraction was approximately 30 percent.  In December 2004, cardiac testing indicated the Veteran's ejection fraction was 15 percent.  Thereafter, his ejection fraction returned to greater than 30 percent, and remained at that level until the present.  In February 2005, cardiac testing of the Veteran indicated an ejection fraction of 50 percent.  His ejection fraction was 51 percent in August 2006.  The Veteran had an ejection fraction of 45 percent on testing at a private hospital in January 2007.  On cardiac stress testing at a private hospital in May 2007, the Veteran's ejection fraction was 57 percent.  A February 2009 private hospital study determined the Veteran's ejection fraction was 59 percent.  On VA examination in July 2010, the Veteran's ejection fraction was 51 percent.  On VA examination in June 2011, his ejection fraction was estimated to be 55 percent.  

Thus, for the period prior to February 28, 2013, the preponderance of the evidence of record indicates the Veteran did not have chronic congestive heart failure; a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent during this period, and the next higher rating of 100 percent must be denied.  The Board has also considered entitlement to an increased rating pursuant to other schedular criteria for cardiovascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria for such disorders, as the remainder of the schedular criteria are essentially similar to Diagnostic Code 7017.  In order to warrant an award of the next higher schedular evaluation, to 100 percent, a claimant must have chronic congestive heart failure; a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Such has not been demonstrated in the present case.  

The Board has also considered whether a staged rating, in excess of that already assigned herein, is warranted.  See Fenderson, 12 Vet. App. at 119.  Because, however, the Veteran has not demonstrated a level of impairment in excess of the 60 percent evaluation assigned prior to February 28, 2013, an additional staged rating is not warranted at the present time.  Entitlement to an extraschedular rating will be discussed below.  

More recently, however, the evidence of record indicates a 100 percent rating is warranted.  On his most recent VA examination on February 28, 2013, the Veteran's METS workload level was estimated by a VA examiner to be between 1-3.  As a workload of less than 3 METS warrants a 100 percent schedular rating, such an award is warranted for this time period.  As the Veteran has been awarded a 100 percent schedular evaluation, the appeal is considered fully satisfied for this time period, and the Board need not further discuss entitlement to an increased initial rating for coronary artery disease, status post coronary artery bypass graft, after February 28, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In conclusion, the preponderance of the evidence is against a disability rating for coronary artery disease in excess of 60 percent prior to February 28, 2013, and supports a 100 percent schedular rating thereafter.  As a preponderance of the evidence is against the award of an increased rating prior to February 28, 2013, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).  

Chronic Venous Insufficiency of the Lower Extremities

The Veteran seeks disability ratings in excess of 60 percent for his chronic venous insufficiency of the right leg, and in excess of 40 percent for the same disability of the left leg.  He contends these disabilities have worsened in severity, and increased ratings are thus warranted.  

The Veteran's chronic venous insufficiency of the lower extremities is rated as analogous to varicose veins.  When rating a condition not listed under the rating schedule, a closely related disease or injury may be used.  38 C.F.R. § 4.20 (2012).  Varicose veins are rated under Diagnostic Code 7120, which provides a 40 percent evaluation for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, the disability will be rated as 60 percent disabling.  A 100 (total) rating will be granted with massive board-like edema with pain at rest.  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined pursuant to 38 C.F.R. § 4.25.  38 C.F.R. § 4.104, Code 7120 (2012).  


      Right Leg

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 60 percent for the Veteran's chronic venous insufficiency of the right leg.  He has not demonstrated massive board-like edema of the right leg with pain at rest, as would warrant the next higher evaluation of 100 percent.  

In May 2001, the Veteran was treated by his private examiner for an ulceration of the right leg in the area of the heel and ankle.  No edema was observed.  This ulcer was noted to be recurrent, and required debridement and an extended period of time to heal.  

On VA examination in January 2002, the Veteran's history of ulcerations of the right leg were noted, but his ulcers were not currently open, and they were not bothering him.  On physical examination, his right leg was without any open lesions or edema.  Edema was noted in the right leg on VA examination in February 2003, but this edema was neither massive nor board-like.  His prior ulceration of the right ankle region was healed, with some scarring visible, but a new, smaller ulcer was present in the lower right leg region.  This newer ulcer was approximately the size of a quarter.  

On VA examination in June 2011, the Veteran was observed to have board-like edema of the right leg, but this was confined to the lower portion of the calf, and was not characterized by the examiner as massive or otherwise involving the majority of the right lower extremity.  Likewise, while the Veteran has received extensive private and VA treatment of his chronic venous insufficiency of the right leg, these records do not reflect a finding of massive board-like edema with pain at rest.  In the absence of such a finding, a 100 percent rating must be denied.  The Board has also considered whether a staged rating is warranted.  See Hart, 21 Vet. App. at 505.  Because, however, the Veteran has not demonstrated a level of impairment in excess of the 60 percent evaluation assigned at any time during the pendency of the appeal, a staged rating is not warranted at the present time.  The Board has also considered entitlement to an increased rating pursuant to other schedular criteria for vascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria, or other analogous schedular criteria for venous disorders would not offer a disability rating in excess of 60 percent.  Entitlement to an extraschedular rating will be discussed below.  

In conclusion, the preponderance of the evidence is against a disability rating for chronic venous insufficiency of the right lower extremity in excess of 60 percent.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).  

      Left Leg

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 40 percent for the Veteran's chronic venous insufficiency of the left leg.  He has not demonstrated persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, as would warrant the next higher evaluation of 60 percent.  

While the Veteran has experienced chronic ulcers on his right lower extremity, his left lower extremity has not shown similar findings during the pendency of this appeal.  On physical examination in January 2002, the Veteran's left leg was without any open lesions, edema, or ulcerations of the left leg.  Tortuous varicose veins were present, however.  Edema was noted in the left leg on VA examination in February 2003, but he was otherwise without subcutaneous induration, stasis pigmentation or eczema.  This edema was also neither massive nor board-like.  No ulcers of the left leg were present at that time.  Most recently, on VA examination in June 2011, some edema and stasis pigmentation was observed, but he was without ulceration.  The Veteran has also received extensive private and VA treatment for his chronic venous insufficiency during the pendency of this appeal, but the clinical evidence does not indicate persistent ulceration involving the left lower extremity.  In the absence of evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, a disability rating in excess of 40 percent must be denied.  

The Board has also considered whether a staged rating is warranted.  See Hart, 21 Vet. App. at 505.  Because, however, the Veteran has not demonstrated a level of impairment in excess of the 40 percent evaluation assigned a staged rating is not warranted at the present time.  The Board has also considered entitlement to an increased rating pursuant to other schedular criteria for vascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria or other analogous schedular criteria for venous disorders would not offer a disability rating in excess of 40 percent.  Entitlement to an extraschedular rating will be discussed below.  

In conclusion, the preponderance of the evidence is against a disability rating for chronic venous insufficiency of the left lower extremity in excess of 40 percent.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).  

Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  Specifically, the symptomatology and impairment caused by the Veteran's coronary artery disease and chronic venous insufficiency of the lower extremities are specifically contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other objective evidence of record.  In this case, the Veteran has reported pain, persistent ulcers, and limited mobility due to his bilateral chronic venous insufficiency, and angina, shortness of breath, and a reduced workload due to his coronary artery disease.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  

Earlier Effective Dates

The Veteran seeks an effective date prior to January 3, 2001, for the award of disability ratings of 40 and 60 percent, respectively, for service-connected chronic venous insufficiencies of the left and right legs.  He contends an increased rating was warranted prior to this date, based on VA and private treatment records, and other evidence suggesting an increased level of impairment.  Specifically, the Veteran contends his chronic venous insufficiency disability resulted in total occupational impairment beginning in May 1990, and thus increased ratings are warranted from that date.  

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2012).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1), (2) (2012).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1). 

In the present case, an informal claim for service connection for diabetes, and for impotence as secondary to diabetes, was received and date-stamped on January 3, 2001 by the RO.  This informal claim has also been accepted by VA as an increased rating claim for service-connected chronic venous insufficiency of the lower extremities.  

As noted above, the Veteran contends his chronic venous insufficiency of the lower extremities has resulted in severe and chronic pain and impaired his mobility since at least May 1990, and an effective date is warranted from that time.  Review of the record indicates that the Veteran did file a formal increased rating claim which was received on January 26, 1988.  At that time, the Veteran's bilateral chronic venous insufficiency was rated as single disability, for which a 30 percent disability rating was assigned.  In response to the Veteran's claim, the RO issued a July 1988 rating decision which denied a disability rating in excess of 30 percent.  The Veteran subsequently initiated and perfected an appeal of this determination.  As the result of a Decision Review Officer's April 1989 decision, the Veteran was awarded a 50 percent rating for his bilateral chronic venous insufficiency.  Subsequently, in an April 1990 decision which addressed several issues on appeal, the Board determined the Veteran's appeal had been satisfied as to his increased rating claim for chronic venous insufficiency, and declined to award a higher rating.  

Regarding the finality of the Board's April 1990 decision as to the issue of an increased rating for a chronic venous insufficiency, the Board finds that this decision is final.  Within the April 1990 Board decision, the Board noted that the Veteran had perfected his appeal of this issue, but that he had also been awarded an increased rating, to 50 percent, during the pendency of this appeal, and had not expressed disagreement with this disability rating.  Thus, the Board concluded the appeal had been satisfied, and declined to further review the issue.  The Veteran did not further respond to the Board's adjudication of this issue.  As the Board may address an issue in the introduction portion of a Board decision, the Board concludes the April 1990 Board decision is final as to the issue of an increased rating for chronic venous insufficiency.  See Morris v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).  

Thereafter, the Veteran filed several additional increased rating claims regarding his chronic venous insufficiency.  In subsequent November 1993, March 1994, and October 1995 rating decisions, the Veteran was again denied a disability rating in excess of 50 percent for his chronic venous insufficiency.  The Veteran filed timely notices of disagreement with the November 1993 and October 1995 rating decisions but, upon receipt of a statement of the case, failed to file a timely VA Form 9 or substantive appeal, and thus these determinations became final.  The Veteran's most recent claim, and the basis of the current appeal, was received on January 3, 2001.  

In support of his claim, the Veteran submitted a May 2002 statement from T.T.C., M.D., his private physician, who stated the Veteran was permanently disabled from employment.  The causes of the Veteran's permanent and total disability included his arteriosclerotic heart disease, congestive heart failure, status post coronary artery bypass grafts, diabetes, and chronic venous insufficiencies of the lower extremities.  Dr. C. stated the Veteran's permanent disability began in May 1990.  In April 2003, Dr. C. submitted a similar statement, asserting the Veteran's chronic venous insufficiency of the lower extremities was the sole cause of his unemployability.  

The Veteran has also submitted private and VA medical evidence which indicates he experienced recurrent ulceration of his right lower extremity between 1990 and 2001.  For example, leg ulcers were noted on VA hospitalization in September 1994, and in a September 1996 treatment summary, Dr. T.T.C., the Veteran's private physician, stated the Veteran's chronic venous insufficiency resulted in chronic venous stasis ulcers of the right leg.  His left lower extremity also exhibited recurrent edema and chronic pain and aching, according to 1998 private clinical treatment records.  Thus, while an effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim, such an effective date is not warranted in the presence case.  See 38 C.F.R. §§ 3.400(o)(1) and (2) (2012).  This is because while an increase in disability was evident within the record since at least 1998 and perhaps earlier, the Veteran's pending claim was not received within a year of that date and, as already noted above, prior claims filed in the 1990's were denied by the agency of original jurisdiction (AOJ) and not perfected for appeal to the Board.  

As noted above, the date of receipt of the Veteran's current claim was January 3, 2001.  Upon review of the file, the Board finds no prior unadjudicated claims, either formal or informal, prior to that date.  The Veteran has asserted that his chronic venous insufficiency of the lower extremities has resulted in a higher degree of impairment since at least May 1990, and he has submitted medical statements from his private physician to that effect.  Nevertheless, while medical evidence may serve as an informal claim for an increased rating, these records were received after the Veteran's January 2001 claim.  See McPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See generally Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Merely meeting the schedular requirements for a higher evaluation is not enough; a claimant must also notify VA of an intent to file a claim.  In the absence of an unadjudicated increased rating claim dated prior to January 3, 2001, an effective date prior to that date for the award of increased ratings for chronic venous insufficiency of the right and left legs must be denied.  

In conclusion, the preponderance of the evidence is against an effective date prior to January 3, 2001, for the award of increased ratings for chronic venous insufficiency of the right and left legs.  As a preponderance of the evidence is against the award of earlier effective dates, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).  



	(CONTINUED ON NEXT PAGE)





ORDER

A disability rating in excess of 60 percent prior to February 28, 2013 for coronary artery disease, status-post bypass graft, is denied.  

A 100 percent disability rating for coronary artery disease, status-post bypass graft, effective February 28, 2013 is granted subject to the laws and regulations governing the payment of monetary awards.  

A disability rating in excess of 60 percent for chronic venous insufficiency of the right lower extremity is denied.  

A disability rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity is denied.  

An effective date prior to January 3, 2001, for the award of a 60 percent rating for chronic venous insufficiency of the right lower extremity is denied.  

An effective date prior to January 3, 2001, for the award of a 40 percent rating for chronic venous insufficiency of the left lower extremity is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


